PERLAK, Senior Judge
(concurring in the result):
The Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934, specification at issue in this ease is sufficient on its face and alleges every element of the charged offense expressly or by necessary implication. This assignment of error is without merit based *540on the facial sufficiency of the specification per RULE FOR COURTS-MARTIAL 307(c)(3), MANUAL FOR COURTS-MARTIAL, UNITED STATES (2008 ed.). There is no impetus to proceed to a prejudice analysis in the absence of error. Art. 59(a), UCMJ, 10 U.S.C. § 859(a).
This case is necessarily distinguishable from United States v. Fosler, 70 M.J. 225 (C.A.A.F.2011) and United States v. Ballan, 71 M.J. 28 (C.A.A.F.2012), where additional analytical steps and differing levels of scrutiny were necessitated and applied to situations where the terminal element was neither expressly pled nor necessarily implied.
This case is likewise necessarily distinguishable from United States v. Nealy, 71 M.J. 73 (C.A.A.P.2012). While Nealy involves the Article 134 offense of communicating a threat, with obvious parallels to this case, Nealy is predicated upon a finding of error in the specification which is not present in this ease. The appellant wrongfully threatened Lieutenant H with physical violence under circumstances devoid of any insinuation of jest or legitimacy and the threat he communicated was facially prejudicial to good order and discipline in the armed forces. In Nealy, the Court of Appeals for the Armed Forces found error and then conducted a prejudice analysis, contextualized, post-Bailan, to a guilty plea scenario. The specification in this case, compliant with R.C.M. 307, was notably contested at trial, making reliance upon Nealy doubly inapt. Consistent with my separate opinions in United States v. Hackler, 70 M.J. 624, 629-30 (N.M.Ct.Crim.App.2011) (Perlak, J., concurring in the result), United States v. Redd, No. 201000682, 2011 WL 6938430, at *10-11, 2011 CCA LEXIS 413, at 28-32, unpublished op. (N.M.Ct.Crim.App. 29 Dec. 2011) (Perlak, J., concurring in part), and United States v. Lonsford, 71 M.J. 501, 503-05 (N.M.Ct.Crim. App.2012) (Perlak, S.J., dissenting), should the specification in this ease be found deficient under R.C.M. 307(c)(3), the nature of the plea entered must dictate an analytical framework not found in a guilty plea case like Nealy.
But the specification in this case is sufficient and in fact is archetypical in alleging conduct to the prejudice of good order and discipline, absent some nascent requirement to say those exact words (or some paraphrasing of same). If the necessary implication aspect of R.C.M. 307(c)(3) x-emains viable, the specification in this case must suffice. This specification, with a profanity-laced communication of a threat to a commissioned officer by a noncommissioned officer, aboard a naval installation, alleges every element of the charged offense expressly or by necessary implication. Under the circumstances alleged, there is no paradigm for good order and discipline which can countenance communication of this threat. Having found the specification sufficient and having identified no error, I join the court in affirming the findings and sentence.